Citation Nr: 0948207	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-01 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the right 4th metacarpal bone with deformity, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The Veterans of the Vietnam 
War and the Veterans Coalition, Inc.


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to 
December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In February 2008, the Board remanded the Veteran's appeal to 
the RO, through the Appeals Management Center (AMC) in 
Washington, D.C., for further evidentiary development.  
Following completion of the requested actions, as well as a 
continued denial of the issues on appeal, the AMC, in 
November 2009, returned the Veteran's case to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The service-connected bilateral hearing loss is 
manifested by audiometric test results corresponding to 
numeric designations no worse than Level VI for the right ear 
and Level VII for the left ear.  

2.  The service-connected residuals of a fracture of the 
right 4th metacarpal bone with deformity is manifested by 
some limitation of motion as well as pain on motion and on 
repetitive use but by no additional loss of motion on 
repetitive use, decreased strength, amputation, or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
40 percent for the service- connected bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 
6100 (2009).  

2.  The criteria for a disability rating greater than 
10 percent for the service- connected residuals of a fracture 
of the right 4th metacarpal bone with deformity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, DCs 5155, 5219, 5223 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that he/she is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, October 2002 and December 2003 letters 
notified the Veteran of the criteria for his increased rating 
claims.  These documents also informed him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these issues but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); and Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, the December 2003 letter and a May 2008 letter 
advised the Veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity, and additional 
disablement caused by his hearing loss and right 4th finger 
disabilities.  The May 2008 notice also advised the Veteran 
of the necessity of providing medical or lay evidence 
demonstrating the level of hearing loss and right 4th finger 
disability.  The document provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased disability evaluations.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a 
claim for increased rating need not be "veteran specific").  

Further, the May 2008 letter notified the Veteran of the type 
of evidence necessary to establish an effective date.  See 
Dingess/Hartman, 19 Vet. App. at 488.  Although this 
correspondence was issued after the initial denial of the 
Veteran's increased rating claims in February 2004, the 
timing defect was cured by the RO's subsequent 
re-adjudication of these issues and issuance of a 
supplemental statement of the case in November 2009.  
Pelegrini II.  See also Mayfield v. Nicholson, 444 F.3d 
at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In the present case, the record reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran, including in particular 
post-service treatment records.  Although the Veteran 
initially asked to present testimony at a hearing conducted 
before a Veterans Law Judge at the Board in Washington, D.C., 
he failed to report to the hearing that was subsequently 
scheduled.  Also, he has undergone several pertinent VA 
examinations during the current appeal.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his increased rating claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between him and VA in 
obtaining such evidence.  The Veteran has actively 
participated in the claims process by submitting argument, 
lay evidence, and medical evidence.  The Veteran's 
representative, whom the Veteran recently appointed in June 
2006, was furnished copies of the Board's February 2008 
remand and the November 2009 supplemental statement of the 
case.  Therefore, the Board concludes that the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  

Consequently, any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication of this appeal or to cause 
injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  
The Board finds, therefore, that any such error is harmless 
and does not prohibit consideration of the Veteran's 
increased rating claims on the merits.  See Conway, 353 F.3d 
at 1374, Dingess, 19 Vet. App. 473.  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2009).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2009).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt, it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

	A.  Bilateral Hearing Loss

Initially, by a September 1975 rating action, the RO granted 
service connection for bilateral sensorineural defective 
hearing (20 percent, effective from December 1974).  By a 
June 1996 decision, the RO awarded an increased evaluation of 
40 percent, effective from October 1995, for this disability.  
This service-connected disability, which has been redefined 
as bilateral hearing loss, remains evaluated as 40 percent 
disabling.  

According to the applicable rating criteria, evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(defective hearing is rated on the basis of a mechanical 
application of the rating criteria).  

The provisions of 38 C.F.R. § 4.85 (2009) establish eleven 
auditory acuity levels from I to XI.  In particular, 
Tables VI and VII, as set forth in § 4.85, are used to 
calculate the rating to be assigned based on puretone 
threshold averages and percentage of speech discrimination.  
38 C.F.R. § 4.85(h) (2009).  

In addition, in instances where, because of language 
difficulties, the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(c), (h) (2009).  Furthermore, consideration may 
be given to exceptional hearing impairment patterns.  In 
particular, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hz) is 
55 decibels (db) or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2009).  

Also, when the puretone threshold is 30 db or less at 
1000 Hz, and 70 db or more at 2000 Hz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2009).  

As an initial matter, the Board notes that the competent 
medical evidence does not provide audiological findings of 
puretone thresholds of 30 db or less at 1000 Hz, and 70 db or 
more at 2000 Hz (in either ear) during the course of the 
appeal.  Thus, the provisions of 38 C.F.R. § 4.86(b) do not 
apply.

In the present appeal, VA audiometric testing completed in 
July 2009 revealed puretone thresholds of 70, 60, 75, 80 db 
in the Veteran's right ear and 90, 75, 80, and 80 db in his 
left ear at 1000, 2000, 3000, and 4000 Hz, respectively.  The 
average of these thresholds was 71 db for his right ear and 
81 db for his left ear.  Speech recognition scores were 
84 percent in the Veteran's right ear and 88 percent in his 
left ear.  

The examiner noted the Veteran's functional difficulty in 
hearing in noisy environments even with his hearing aids.  It 
was also noted that his hearing loss would have a significant 
impact on employment due to hearing difficulty.  See Martinak 
v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (Court noted 
that VA had revised its hearing examination worksheets in 
April 2007 to include the effect of the veteran's hearing 
loss disability on occupational functioning and daily 
activities).  However, an orthopedic examination noted the 
Veteran has been unemployed for the last 10 to 20 years and 
the Veteran could not recall the reason he was unemployed.  
Thus, the Board finds that the VA examiner adequately 
addressed the functional impairment attributed to hearing 
loss.  . 

Applying 38 C.F.R. § 4.85, Table VI to the 2009 examination 
results, a numeric designation of III was shown for the 
Veteran's right ear and a numeric designation of III was 
shown for his left ear.  Such numeric designations support a 
noncompensable rating.  38 C.F.R. § 4.85, Table VII.  

In any event, however, the Board has also considered the 
additional guidance for exceptional patterns of hearing 
impairment with regard to the findings shown at the July 2009 
audiological examination in the present case.  The 
examination indicates that the puretone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hz) is 55 db or more (in both ears).  Pursuant to 38 C.F.R. 
§ 4.85, Table VIA & § 4.86(a), the audiological findings 
shown at the July 2009 examination result in numeric 
designations of VI for the Veteran's right ear and VII for 
his left ear.  Such numeric designations support a 30 percent 
rating for his service-connected bilateral hearing loss under 
Table VII.  38 C.F.R. § 4.85. 

Further review of the claims folder indicates that, in June 
2005, the Veteran underwent a VA outpatient audiological 
evaluation that provided puretone thresholds of 60, 60, 70, 
and 80 db in his right ear and 90, 80, 75, and 85 db in his 
left ear at 1000, 2000, 3000, and 4000 Hz, respectively.  The 
average of these thresholds was 68 db for his right ear and 
83 db for his left ear.  Speech recognition scores were 
84 percent in each ear.  

Applying 38 C.F.R. § 4.85, Table VI to these results, a 
numeric designation of III was shown for the Veteran's right 
ear and a numeric designation of IV was shown for his left 
ear.  Such numeric designations support a 10 percent rating.  
38 C.F.R. § 4.85, Table VII.  

The Board has also considered the additional guidance for 
exceptional patterns of hearing impairment with regard to the 
findings shown at the June 2005 audiological examination.  
Again, the evaluation indicates that the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hz) is 55 db or more (in both ears).  Pursuant to 
38 C.F.R. § 4.85, Table VIA & § 4.86(a), the audiological 
findings shown at the June 2005 examination result in numeric 
designations of V for the Veteran's right ear and VII for his 
left ear.  Such numeric designations support a 30 percent 
rating for his service-connected bilateral hearing loss under 
Table VII.  38 C.F.R. § 4.85.

Additionally, a December 2003 audiological evaluation 
provided puretone thresholds of 60, 60, 75, and 75 db in the 
Veteran's right ear and 90, 80, 80, and 80 db in his left ear 
at 1000, 2000, 3000, and 4000 Hz, respectively.  The average 
of these thresholds was 68 db for his right ear and 83 db for 
his left ear.  Speech recognition scores were 88 percent in 
the Veteran's right ear and 96 percent in his left ear.  

Applying 38 C.F.R. § 4.85, Table VI to these results, a 
numeric designation of III was shown for the Veteran's right 
ear and a numeric designation of III was shown for his left 
ear.  Such numeric designations support a 10 percent rating.  
38 C.F.R. § 4.85, Table VII.  

The Board has also considered the additional guidance for 
exceptional patterns of hearing impairment with regard to the 
findings shown at the December 2003 audiological examination.  
The evaluation indicates that the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hz) is 55 db or more (in both ears).  Pursuant to 38 C.F.R. 
§ 4.85, Table VIA & § 4.86(a), the audiological findings 
shown at the December 2003 examination result in numeric 
designations of V for the Veteran's right ear and VII for his 
left ear.  Such numeric designations support a 30 percent 
rating for his service-connected bilateral hearing loss under 
Table VII.  38 C.F.R. § 4.85.

Furthermore, a September 2003 audiological evaluation 
provided puretone thresholds of 60, 60, 75, and 80 db in the 
Veteran's right ear and 90, 75, 75, and 80 db in his left ear 
at 1,000, 2,000, 3,000, and 4,000 Hz, respectively.  The 
average of these thresholds was 68 db for his right ear and 
80 db for his left ear.  Speech recognition scores were 
80 percent in the Veteran's right ear and 80 percent in his 
left ear.  

Applying 38 C.F.R. § 4.85, Table VI to these results, a 
numeric designation of IV was shown for the Veteran's right 
ear and a numeric designation of V was shown for his left 
ear.  Such numeric designations support a 10 percent rating.  
38 C.F.R. § 4.85, Table VII.  

The Board has also considered the additional guidance for 
exceptional patterns of hearing impairment with regard to the 
findings shown at the December 2003 audiological examination.  
Again, the evaluation indicates that the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hz) is 55 db or more (in both ears).  Pursuant to 
38 C.F.R. § 4.85, Table VIA & § 4.86(a), the audiological 
findings shown at the September 2003 examination result in 
numeric designations of V for the Veteran's right ear and VII 
for his left ear.  Such numeric designations support a 
30 percent rating under Table VII for his service-connected 
bilateral hearing loss.  38 C.F.R. § 4.85.

Moreover, a November 2002 audiological evaluation provided 
puretone thresholds of 55, 60, 75, and 75 db in the Veteran's 
right ear and 95, 75, 75, and 80 db in his left ear at 1000, 
2000, 3000, and 4000 Hz, respectively.  The average of these 
thresholds was 66 db for his right ear and 81 db for his left 
ear.  Speech recognition scores were 92 percent in the 
Veteran's right ear and 84 percent in his left ear.  

Applying 38 C.F.R. § 4.85, Table VI to these results, a 
numeric designation of II was shown for the Veteran's right 
ear and a numeric designation of III was shown for his left 
ear.  Such numeric designations do not support a compensable 
rating.  38 C.F.R. § 4.85, Table VII.  

The Board has also considered the additional guidance for 
exceptional patterns of hearing impairment with regard to the 
findings shown at the December 2003 audiological examination.  
Again, the evaluation indicates that the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hz) is 55 db or more (in both ears).  Pursuant to 
38 C.F.R. § 4.85, Table VIA & § 4.86(a), the audiological 
findings shown at the November 2002 examination result in 
numeric designations of V for the Veteran's right ear and VII 
for his left ear.  Such numeric designations support a 
30 percent rating for his service-connected bilateral hearing 
loss under Table VII.  38 C.F.R. § 4.85.

Although the claims folder includes outpatient treatment 
records which reflect the Veteran's consistent use of hearing 
aids, the file contains no additional audiological 
evaluations conducted during the current appeal-other than 
those whose results have been acknowledged herein.  
Significantly, at no time during the current appeal has the 
Veteran's hearing impairment corresponded to a numeric 
designation greater than Level VI for his right ear and 
Level VII for his left ear.  As has been previously discussed 
herein, these numeric designations do not support a schedular 
rating greater than the currently-assigned rating of 
40 percent for the Veteran's service-connected bilateral 
hearing loss for any portion of the appeal period.  

B.  Residuals Of A Fracture Of The Right 4th Metacarpal 
Bone With Deformity

Initially, by the September 1975 rating action, the RO 
granted service connection for residuals of a fracture of the 
4th metacarpal bone with deformity (10 percent, effective 
from December 1974).  This disability remains so evaluated.  

According to the appropriate diagnostic codes, the next 
higher rating of 20 percent requires evidence of amputation 
of the major ring finger with metacarpal resection (more than 
one-half of the bone lost), unfavorable ankylosis of the 
major ring and long fingers or the ring and little fingers, 
or favorable ankylosis of the major ring and index fingers.  
38 C.F.R. § 4.71a, DCs 5155, 5219, 5223 (2009).  In addition, 
evidence of amputation of the major ring and little fingers 
at the proximal interphalangeal joint or through the proximal 
phalanges warrant a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5151 (2009).  The Veteran is right-hand dominant.  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also 38 C.F.R. § 4.59 (2009) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaigned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

In the present case, the Veteran contends that the 
service-connected residuals of a fracture of his right 
4th metacarpal bone with deformity are more severe than the 
current 10 percent rating indicates.  In particular, he 
describes a progressive worsening of pain and stiffness in 
his right ring and right little fingers; limited motion, 
deformity, easy fatiguability, and lack of endurance of these 
digits; as well as an inability to pick up heavy objects with 
his right hand.  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  
The Board finds that the pertinent medical findings, as shown 
in the pertinent examinations and outpatient treatment 
sessions conducted during the current appeal, directly 
address the criteria under which the Veteran's finger 
disability is evaluated and are, thus, more probative than 
the subjective evidence of complaints of increased 
symptomatology.  

Available medical records indicate that, during the current 
appeal, the Veteran has undergone two VA orthopedic 
examinations-in January 2004 and July 2009.  He has not 
received any outpatient treatment for his right ring and 
little finger symptomatology.  

As previously noted herein, the Veteran's service-connected 
finger disability has been characterized as residuals of a 
fracture of the right 4th metacarpal bone with deformity.  At 
the July 2009 VA hand, thumb, and fingers examination, 
however, the examiner noted that the Veteran's right 5th 
finger was injured in the same in-service injury to his right 
ring finger.  As such, the Board will consider the current 
impairment of the Veteran's right ring and right little 
fingers.  

The two VA examinations conducted on the Veteran's right hand 
during the appeal period have demonstrated some limitation of 
motion as well as pain on motion and on repetitive use of 
both the right ring and right little fingers.  A claw 
deformity of the Veteran's entire right ring finger (to 
include 30 degrees of angulation) as well as mild 
degenerative arthritic changes of the digital interphalangeal 
joints of the fifth digit were confirmed on radiographic 
films.  [Multiple X-rays taken of the Veteran's right hand 
also showed osteoarthritis of the metacarpophalangeal joint 
and deformity of the distal end of the metacarpal joint of 
the index finger probably due to an old fracture.]  However, 
no additional limitation of motion on repetitive use, 
amputation of all or part of the Veteran's right ring and 
little fingers, ankylosis, decreased strength, or resulting 
scar was demonstrated.  

Such evidence does not support findings of amputation of the 
Veteran's right ring finger with metacarpal resection (more 
than one-half of the bone lost), unfavorable ankylosis of the 
major ring and long fingers or the ring and little fingers, 
or favorable ankylosis of the major ring and index fingers.  
Thus, the next higher rating of 20 percent for this 
service-connected disability is not warranted.  38 C.F.R. 
§ 4.71a, DCs 5155, 5219, 5223 (2009).  Additionally, in light 
of the absence of evidence of amputation of the Veteran's 
right ring and little fingers at the proximal interphalangeal 
joint or through the proximal phalanges, a 30 percent 
evaluation for such pathology may not be awarded.  38 C.F.R. 
§ 4.71a, DC 5151 (2009).  

The Veteran has reported flare-ups of his right ring and 
little finger symptomatology, including a progressive 
worsening of pain, particularly with changes in weather and 
on overuse.  In addition, he has described increased 
stiffness, limited motion, deformity, easy fatiguability, and 
lack of endurance of these digits as well as an inability to 
pick up heavy objects with his right hand.  According to the 
Veteran, such flare-ups generally occur weekly, last one to 
two days, and are of moderate severity.  

Physical examinations of the Veteran's right ring and little 
fingers have shown limitation of motion; pain on motion and 
on repetitive use; as well as decreased dexterity for 
twisting, probing, writing, touching, and expression.  The 
July 2009 VA examiner observed the Veteran's ability to 
oppose his right thumb to his right ring finger with less 
difficulty as compared to the little finger but with 
continued inability to maintain the position for more than a 
few seconds.  This physician also found some effect of the 
Veteran's service-connected finger disability on his daily 
activities, including moderate effect on his ability to 
complete chores, shopping, recreation, and traveling 
activities.  

Significantly, however, examinations of these digits have 
also shown no additional limitation of motion on repetitive 
use or decreased strength.  In addition, as previously noted 
herein, the Veteran's service-connected right ring and little 
finger disability has not required any outpatient treatment 
during the current appeal.  Indeed, the July 2009 VA examiner 
found no impairment in the Veteran's ability to feed, bathe, 
dress, and groom himself as a result of this disorder.  

Based on this evidentiary posture, the Board finds that the 
currently-assigned 10 percent rating for the 
service-connected residuals of a fracture of the Veteran's 
right 4th metacarpal bone with deformity adequately portrays 
the functional impairment, pain, and weakness that he 
experiences as a consequence of use of this extremity.  Of 
particular significance to the Board are the consistent 
findings of no additional loss of motion on repetitive use 
and no decreased strength-as shown on the multiple 
examinations conducted throughout the lengthy appeal period.  
Regardless, the maximum evaluation for limitation of motion 
for the ring or little finger is a noncompensable rating 
under DC 5230.  The Veteran is receiving a 10 percent 
evaluation analogous to on ankylosis.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997) (implicitly holding that once a 
particular joint is evaluated at the maximum level in terms 
of limitation of motion, there can be no additional 
disability due to pain).  

Under these circumstances, there is no basis to assign an 
increased disability rating for the service-connected 
residuals of a fracture of the right 4th metacarpal bone with 
deformity at any time during the current appeal.  The 
Veteran's symptoms do not more nearly approximate the 
criteria for the next higher evaluation for this disability 
at any time during the current appeal.  

	C.  Additional Considerations

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected bilateral hearing loss or service-connected 
residuals of a fracture of the right 4th metacarpal bone with 
deformity at any time during the current appeal.  That 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, a 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence reflecting 
that the disability at issue causes marked interference with 
employment or has in the past or continues to require 
frequent periods of hospitalization, thereby rendering 
impractical the use of the regular schedular standards.  Id.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disorder are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology associated with his 
bilateral hearing loss and right finger disabilities and 
provide for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration-for either the 
service-connected bilateral hearing loss or the 
service-connected residuals of a fracture of the right 
4th metacarpal bone with deformity-is not warranted.  

Lastly, the Board notes that after the rating decision on 
appeal was issued, the Veteran filed a claim for a total 
disability rating based on individual unemployability (TDIU).  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such claim 
was denied by an October 2005 rating action.  The Veteran did 
not express disagreement with that denial and such issue is 
not before the Board.  38 C.F.R. § 20.200.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

A rating in excess of 40 percent for bilateral hearing loss 
is denied.  

A rating in excess of 10 percent for residuals of a fracture 
of the right 4th metacarpal bone with deformity is denied.  



____________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


